Title: From George Washington to Thomas Green, 31 March 1789
From: Washington, George
To: Green, Thomas



Mount Vernon 31st March 1789

I am about to leave my home whether for a length of time, is more than I can tell at present. But be this as it may I expect the agreement to which we have subscribed, will be as strictly complied with on your part as it shall be punctually fulfilled on mine to enable you to do this, you would do well to keep two things always in remembrance—First that all Bargains are intended, for the Mutual benefit of and are equally binding on both the Parties, and are either binding in all their parts or are of no use at all—If then a man receives [pay] for his labour and he withholds that labour or if he trifles away that time for which he is paid, it is a robbery—and a robbery of the worst kind because it is not only a fraud but a dishonourable, unmanly and a deceitful fraud—but it is unnecessary to dwell on this because there is no Man so ignorant of the common obligations of Justice, as not to know it—altho’ there are hundreds who do not scruple to practice it at the same time that they would think

hard, on the other hand if they were to be deprived of their money. The other matter which—I advise you to keep always in remembrance is the good name which common policy as well as common honesty, makes it necessary for every workman who wishes to pass thro’ life with reputation and to secure employment—Having said thus much by way of exhortation I shall inform you in the most serious and positive terms that I have left strict orders with the Major my Nephew, who is vested with full powers to transact all my business, that if he should find you unfaithful to your engagements—either from the love of liquor from a disposition to be running about—or from proneness to idle when at your work—to discard you immediately and to remove your family from their present abode. The sure means to avoid this evil is—first to refrain from drink which is the source of all evil—and the ruin of half the workmen in this Country—and next to avoid bad Company which is the bane of good morals œconomy and industry you have every inducement to do this—Reputation—the care and support of a growing family—and society which this family affords within your own doors whch may not be the case with some of the idle (to say nothing worse of them) characters who may lead you into temptation—Were you to look back, and had the means, either from recollection, or accounts to ascertain the cost of the liquor you have expended it would astonish you—In the manner this expence is generally incurred that is by getting a little now—a little then the impropriety of it is not seen in as much as it passes away without much thought. But view it in the aggregate you will be convinced at once whether any man who depends upon the labour of his hands not only for his own support but have that of an encreasing family can afford such a proportion of his wages to that article. But the expence is not the worst consequence that attends it for it naturally leads a man into the company of those who encourage dissipation and idleness by which he is led to by degrees to the perpetration of acts which may terminate in his Ruin—but supposing this not to happen a disordered frame—and a body debilitated, renders him unfit (even if his mind was disposed to discharge the duties of his station with honor to himself or fidility to his employer) from the execution of it. an aching head and trimbling limbs which are the inevitable

effects of drinking disincline the hands from work hence begins sloth and that Lestessness which end in idleness—but which are no reasons for withholding that labour for which money is paid.
I have no other inducement for giving you this advice (in this my hour of hurry) but your own good—for the wages and priviledges which you have I well know would obtain for me the best workmen in this Country which the charges of such a family as yours but as it has been a custom with me through life to give a preference to those who have long lived with [me] and my wish to see them do well I have taken the trouble of writing You this letter. if you have gratitude, or a mind capable of reflection, it will make such an impression on it as may be serviceable to you thro life—if not, I have my labour for my pains.
Whilst the Negro Carpenters work at the same spot where you are, they will be subject to your inspection and orders—and at other times if it should be found necessary to put them under yr care it will be expected that you see that they do their duty. I am &ca

Go: Washington

